Citation Nr: 1822311	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for cystic disease of the kidney, nephritis (also claimed kidney cysts) (kidney condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the U.S. Army from October 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded at this time to afford the Veteran a clarifying medical opinion.

A review of the service treatment records indicates that the Veteran suffered from a kidney condition at least on one occasion, prior to service, at the age of (9) nine. However, neither examination report contains an opinion as to whether the Veteran's nephritis is chronic in nature, if it pre-existed service and whether it was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2. Thereafter, afford the Veteran a VA medical examination with an appropriate medical professional to obtain an opinion addressing the likely etiology of the Veteran's nephritis, using the applicable worksheet. The complete claims file should be made available to the examiner, including a copy of this remand, and the examiner should note review of the claims file in the examination report. All tests and studies deemed necessary should be completed. The examiner is asked to provide an opinion and complete rationale regarding the following items:

Do you believe the Veteran's kidney condition existed prior to entry onto active duty service? Why do you say so? 
i. If so, was there an increase in severity during military service? 
 
ii. If so, was it aggravated beyond its natural progression by an in-service injury, event or illness?

3. Thereafter, re-adjudicate the Veteran's claim for service connection for kidney condition. If the claim is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2017).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



